DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 03/09/2021.
Claims 1-15 are pending.
Claims 1-15 are rejected.

Priority
Applicant’s priority claim as an U.S. National stage entry of PCT/KR2019/011809 which claims priority to foreign document KR10-2018-0121528 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated 03/09/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted on 03/09/2021 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a first group executed without a trigger” and “a second group re-executed by a trigger”. The duplicate recitation of “a trigger” renders the claim indefinite as it is unclear as to the proper antecedent basis of the usage of the term if it is to refer to the same or different triggers. Claim 10 recites the similar issue. Claims 2-9 and 11-15 respectively depend from claims 1 and 10 and do not resolve the issue. Furthermore, the dependent claims are affected the by issue recited in the respective independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2017/0285977) in view of Noro (US 2017/0255407).

Regarding claim 1, Zhou discloses, in the italicized portions, a display device comprising: a memory configured to store an application (Figure 1 and corresponding disclosure [0030-0036]) belonging to a first group executed without a trigger after execution-terminated, and an application belonging to a second group re-executed by a trigger after execution- terminated; and a processor configured to measure a spare storage capacity indicating an amount of a spare space to store data in the memory ([0041] The Example process 300 of FIG. 3 begins when the process controller 160 determines whether to perform a low memory check (Block 305). In examples disclosed herein, the determination to perform the low memory check is made periodically (e.g., every twenty seconds, every minute, etc.). However, the determination to perform a memory check may be made in any other manner such as, for example, in response to an application being opened, in response an application being closed, etc. If no check is to be performed, the example process controller 160 waits until the next determination to perform the low memory check is made. In examples disclosed herein, a process may be transitioned from foreground operation to background operation shortly after a prior low memory check and, as such, may unnecessarily reside in memory until the next low memory check is performed.), wherein the processor is configured to: first terminate the application belonging to the second group rather than the application belonging to the first group, when selecting an application, which is to be terminated, of the application belonging to the first group and the application belonging to the second group, when the spare storage capacity is equal to or less than a preset value ([0042] If the low memory check is to be performed (Block 305 returns a result of YES), the example process controller 160 determines an amount of unused memory. (Block 310). While unused memory is determined in the illustrated example of FIG. 3, any other memory value may additionally or alternatively be used such as, for example, cached memory, committed memory, etc. The example threshold comparator 170 determines whether the unused memory is below a low memory threshold (Block 320). While in examples disclosed herein, the memory threshold is checked in terms of unused memory, any other approach to detecting when low memory conditions exist may additionally or alternatively be used such as, for example, detecting when used memory exceeds a threshold.). Herein it is disclosed by Zhou the device manages low memory scenarios through checking memory usage of processes, which include applications, currently executing on the device and determining which processes should be terminated in order to free memory capacity. Additionally, Zhou disclose in Paragraph [0015] “In examples disclosed herein, the process controller terminates processes according to an order of priority. In examples disclosed herein, different levels of priority are given to processes based on the state at which the processes are currently executing.” Herein it is noted that processes may be terminated in an order of priority associated with the processes. Zhou does not explicitly disclose grouping applications into a first group which are executed without a trigger after being terminated and a second group which are executed by a trigger after termination and first terminating applications of the second group before the first group. Regarding these limitations, Noro discloses in Paragraphs [0042], [0053] and [0067-0068] “[0042] The app 4 is an application executed by the smart device 1. FIG. 1 represents only one app 4 for the sake of simplicity, however, more apps 4 are executed in the smart device 1. The apps 4 include a resident app and a general app which is not resident in memory. [0053] When receiving a notification that the smart device 1 resumes from the hibernation state from the terminal state management unit 2, the activation instructing unit 33f refers to the restart app list and instructs the app management unit 31 to restart the resident app terminated by the termination instructing unit 33e. The restart app storage unit 34 stores the restart app list. [0067] The termination instructing unit 33g creates the restart app list and the force-close app list by referring to the app state table when the smart device 1a transitions to the hibernation state, and instructs the app management unit 31 to terminate the apps registered in the restart app list and the force-close app list. [0068] The background app registered in the force-close app list is not restarted when the smart device 1a resumes from the hibernation state. The termination instructing unit 33g may register any background app whose memory usage is more than a given amount or may register only a predetermined number of background apps in order from those whose memory usage is more, instead of registering all the background apps in the force-close app list.” Herein it is disclosed by Noro that applications on the device may be categorized into resident apps and general apps. Regarding this distinction, resident apps are restarted without requiring any input whereas general apps remain non-operational after termination without an input or trigger as may be otherwise interpreted. Furthermore, it is disclosed that apps in the force-close app list may be ordered according to an order of priority for termination purposes. As indicated above that Zhou discloses in Paragraph [0015] determining a termination order of processes, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminate the general apps first as disclosed by Noro in order to ensure system stability as the resident apps may be system related processes which are restarted anyway after termination (Zhou [0015]). Zhou and Noro are analogous art because they are from the same field of endeavor of managing memory utilization.
Regarding claim 2, Noro further discloses the display device of claim 1, wherein the memory stores data indicating whether to re-execute the application belonging to the first group and the application belonging to the second group, and wherein the processor is configured to: classify, based on the data, applications, which are stored in the memory, into the application belonging to the first group and the application belonging to the second group ([0048] The app state storage unit 32 stores the states of the app 4 as an app state table. The app state table is updated by the app management unit 31. FIG. 2A is a diagram illustrating an example of the app state table. As illustrated in FIG. 2A, the app state table is information that associates App name, App type, and Execution state with each other. [0049] “App name” indicates a name of the app 4. “App type” is a type of an app. The App type includes the general app and the resident app. “Execution state” indicates a state in which the app 4 is executed. The Execution state includes the foreground and the background. For example, a general app named as Home screen app is executed in the foreground. [0050] The Execution state is provided only in the general apps but not in the resident app. Thus, only classification information needed to terminate the resident app at the time of transition to the hibernation state may be registered in the app state table without distinguishing between the general app and the resident app. FIG. 2B is a diagram illustrating an example of an app state table in which only needed classification information is registered.). Herein it is disclosed that app type information may be maintained in order to classify apps.
Regarding claim 3, Zhou and Noro further disclose the display device of claim 2, wherein the processor is configured to: set mutually different priorities to the application belonging to the first group and the application belonging to the second group, and wherein the priority refers to a reference value for terminating an application, which is being executed, when the spare storage capacity is equal to or less than the preset value (Zhou [0046] The OOM score is a value indicative of an order in which processes should be terminated to free memory. Higher OOM scores indicate processes that should be terminated first. An example approach to calculating an OOM score for a process is disclosed below in connection with FIG. 5. In general, processes that are using greater amounts of memory will receive higher OOM scores than processes using lesser amounts of memory. Noro [0068] The background app registered in the force-close app list is not restarted when the smart device 1a resumes from the hibernation state. The termination instructing unit 33g may register any background app whose memory usage is more than a given amount or may register only a predetermined number of background apps in order from those whose memory usage is more, instead of registering all the background apps in the force-close app list. The termination instructing unit 33g can acquire the memory usage by inquiring the kernel of the device.). Herein it is disclosed by Zhou and Noro that applications may be ordered using a form of priority to determine the order by which applications are terminated when spare storage capacity is equal to or less than the preset value.
Regarding claim 4, Noro further discloses the display device of claim 2, wherein the data includes: at least one of a text file, a service file, or a proc system file ([0048] The app state storage unit 32 stores the states of the app 4 as an app state table. The app state table is updated by the app management unit 31. FIG. 2A is a diagram illustrating an example of the app state table. As illustrated in FIG. 2A, the app state table is information that associates App name, App type, and Execution state with each other.). Herein it is disclosed that the table is maintained storing the classifying information. It would be obvious to one of ordinary skill in the art to implement the table as disclosed in one of the files as claimed for storing data.
Regarding claim 5, Zhou further discloses the display device of claim 1, wherein the processor is configured not to: terminate the application belonging to the first group and the application belonging to the second group, when the spare storage capacity of the memory exceeds the preset value ([0045] Returning to FIG. 3, if the amount of unused memory is not less than or equal to (i.e., greater than) a low memory threshold (e.g., a memory threshold identified in the memory threshold column 410 of FIG. 4) (Block 320 returns a result of NO), control proceeds to block 305 where the example process controller 160 waits until the next determination to perform the low memory check is made (Block 305).). Herein it is disclosed that no applications are terminated if the threshold has not been satisfied.
Regarding claim 6, Zhou further discloses the display device of claim 1, further comprising: a receiving unit to receive a user input ([0031] In the illustrated example, one or more input devices 122 are connected to the interface circuit 120. The input device(s) 122 permit(s) a user to enter data and commands into the processor 112. The input device(s) can be implemented by, for example, an audio sensor, a microphone, a camera (still or video), a keyboard, a button, a mouse, a touchscreen, a track-pad, a trackball, isopoint, and/or a voice recognition system.), wherein the processor is configured to: execute the application belonging to the second group, in response to the user input ([0015] As a result, user initiated processes will typically be terminated to free memory before system processes, thereby ensuring stability of the system (e.g., preventing crashes).). Herein it is disclosed that there are user initiated processes executed by the system which are considered as separate from system related processes.
Regarding claim 7, Zhou and Noro further disclose the display device of claim 1, wherein the memory further stores a sequence of terminating applications belonging to the second group, and wherein the processor is configured to: terminate the applications belonging to the second group in the sequence, when the spare storage capacity is equal to or less than the preset value (Zhou [0015] In examples disclosed herein, the process controller terminates processes according to an order of priority. In examples disclosed herein, different levels of priority are given to processes based on the state at which the processes are currently executing. For example, to reclaim memory, a process executing as a background application would typically be terminated before a foreground application is terminated. To decide which process to terminate first, an out of memory (OOM) score is calculated. The OOM score is based on, for example, an amount of memory utilized by the process, the state of the process, and an adjustment value based on the state of the process. In examples disclosed herein, a process that is using a large amount of memory in the background might receive a higher score than a process that is using a same amount of memory in the foreground. Noro [0068]).Herein it is disclosed that the processes are ordered according to assigned priority thereby presenting a sequence as to how the processes will be terminated. Similarly, Noro discloses termination based on priority.
Regarding claim 8, Zhou further discloses the display device of claim 1, wherein the memory corresponds to a random access memory (RAM) ([0020] The processor 112 of the illustrated example includes a local memory 113 (e.g., a cache). The processor 112 of the illustrated example is in communication with a main memory including a volatile memory 114 and a non-volatile memory 116 via a bus 118. Processes executed by the processor 112 store data in the volatile memory 114 and/or in the non-volatile memory 116. Utilization of the volatile memory 114 and/or or the non-volatile memory 116 by a process(es) executed by the processor 112 is controlled by the process controller 160. The volatile memory 114 may be implemented by Synchronous Dynamic Random Access Memory (SDRAM), Dynamic Random Access Memory (DRAM), RAMBUS Dynamic Random Access Memory (RDRAM) and/or any other type of random access memory device.), and the processor corresponds to a central processing unit (CPU) ([0019] The processor platform 100 of the illustrated example includes a processor 112. The processor 112 of the illustrated example is hardware. For example, the processor 112 can be implemented by one or more integrated circuits, logic circuits, microprocessors or controllers from any desired family or manufacturer.). Herein it is disclosed the volatile memory and processing unit as claimed.
Regarding claim 9, Zhou further discloses the display device of claim 1, further comprising: a display configured to output an execution screen of at least one of the application belonging to the first group or the application belonging to the second group ([0032] One or more output devices 124 are also connected to the interface circuit 120 of the illustrated example. The output devices 124 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display, a cathode ray tube display (CRT), a touchscreen, a tactile output device), a printer and/or speakers. The interface circuit 120 of the illustrated example, thus, typically includes a graphics driver card, a graphics driver chip or a graphics driver processor.). Herein it is disclosed the variety of displays that can be implemented by the device for output.
Regarding claim 10, Zhou disclose, in the italicized portions, a method of a display device, the method comprising: measuring a spare storage capacity indicating an amount of a spare space to store data in a memory of the display device ([0041]); determining whether an application, which is being executed in the display device, is an application belonging to a first group or an application belonging to a second group, when the spare storage capacity is equal to or less than a preset value ([0042]); not terminating the application being executed, when the application being executed is the application belonging to the first group, as a determination result; and terminating the application being executed, when the application being executed is the application belonging to the second group, as the determination result, wherein the application belonging to the first group refers to an application re-executed without a trigger after execution-terminated, and the application belonging to the second group refers to an application re-executed by a trigger after execution-terminated. Herein it is disclosed by Zhou the device manages low memory scenarios through checking memory usage of processes, which include applications, currently executing on the device and determining which processes should be terminated in order to free memory capacity. Additionally, Zhou disclose in Paragraph [0015] that processes may be terminated in an order of priority associated with the processes. Zhou does not explicitly disclose grouping applications into a first group which are executed without a trigger after being terminated and a second group which are executed by a trigger after termination and first terminating applications of the second group before the first group. Regarding these limitations, Noro discloses in Paragraphs [0042], [0053] and [0067-0068] that applications on the device may be categorized into resident apps and general apps. As indicated above that Zhou discloses in Paragraph [0015] determining a termination order of processes, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to terminate the general apps first as disclosed by Noro in order to ensure system stability as the resident apps may be system related processes which are restarted anyway after termination (Zhou [0015]). Claim 10 is rejected on a similar basis as claim 1.
Regarding claim 11, Zhou and Noro further disclose the method of claim 10, further comprising: setting mutually different priorities to the application belonging to the first group and the application belonging to the second group, wherein the priority refers to a reference value for terminating the application, which is being executed, when the spare storage capacity is equal to or less than the preset value (Zhou [0046] and Noro [0068]). Claim 11 is rejected on a similar basis as claim 3.
Regarding claim 12, Zhou and Noro further disclose the method of claim 11, wherein the determining of whether the application being executed is the application belonging to the first group or the application belonging to the second group includes: determining the application, which is being executed, as the application belonging to the second group, when a priority of the application being executed is equal to or greater than a preset level; and determining the application, which is being executed, as the application belonging to the first group, when the priority of the application being executed is less than the preset level ([0025] The example priority adjustor 165 of the illustrated example of FIG. 1 determines a priority adjustment to be used when calculating the OOM score and/or the projected OOM score. To provide an adjustment value for calculation of the OOM score, the example priority adjustor 165 performs a lookup of a priority adjustment value for a process based on its current state of operation (e.g., a foreground application, a visible application, a secondary server, a hidden application, a content provider, an empty application, etc.). In examples disclosed herein, the lookup is performed by reading a value stored at/proc/<pid>/oom_adj, where <pid> is an identifier of the process. However, any other approach may additionally or alternatively be used. [0043] In examples disclosed herein, one or more memory thresholds may be used, each signifying varying degrees of being out of memory. FIG. 4 is an example data table 400 illustrating different memory thresholds. The example table 400 includes a memory threshold column 410 identifying memory thresholds, and a score threshold column 415 identifying OOM score thresholds to be used when an amount of memory is below the memory threshold identified by the memory threshold column 410. In examples disclosed herein, the example data table 400 is stored in the mass storage 128 of FIG. 1. However, the example data table 400 may be stored in any other location such as, for example, the non-volatile memory 116, the volatile memory 114, a remote location (e.g., a separate server in communication via the network 126), etc. In examples disclosed herein, the example data table 400 is stored using two files. The example memory threshold column 410 is stored in a first file located at “/sys/module/lowmemorykiller/parameters/minfree”, and the example score threshold column 415 is stored in a second file located at “/sys/module/lowmemorykiller/parameters/adj”. However, any other approach to storing the example data table 400 may additionally or alternatively be used. For example, the example data table 400 may be stored in a single file.). Herein it is disclosed that the priority of the process may be determined. Additionally, contributing to the priority determination, the type of process is considered. As previously recited by Noro, each type of process or application may be grouped separately and in this way, the types of processes would then have corresponding priorities assigned to each respectively. Accordingly, it would be obvious to one of ordinary skill in the art to recognize that lower priority processes may be determined as part of the second group while higher priority processes are determined to be part of the first group which are separated by the priority values assigned. In this case, the score thresholds as cited may be applied to determine whether a process or application should be terminated.
Regarding claim 13, Noro further discloses the method of claim 10, further comprising: storing, in the memory, data indicating whether to re-execute the application belonging to the first group and the application belonging to the second group, and classifying, based on the data, applications, which are stored in the memory, into the application belonging to the first group and the application belonging to the second group ([0048-0050]). Claim 13 is rejected on a similar basis as claim 2.
Regarding claim 14, Noro further discloses the method of claim 13, wherein the data includes: at least one of a text file, a service file, or a proc system file ([0048]). Claim 14 is rejected on a similar basis as claim 4.
Regarding claim 15, Zhou further discloses the method of claim 10, further comprising: outputting content of the application being executed ([0032]). Herein it is disclosed that output device via which the system may display content executed on the device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135


/YAIMA RIGOL/Primary Examiner, Art Unit 2135